Citation Nr: 0413639	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-22 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel








INTRODUCTION

The veteran served with the Special Philippine Scouts from 
July 1946 to November 1948.  He died in July 2002.  The 
appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals  
(Board) on appeal from a February 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Board notes that, in correspondence dated in September 
2003, the appellant related that she had authorized Disabled 
American Veterans as her representative.  However, in a 
September 2003 letter to the appellant, the RO noted that 
there was no record of her having appointed a service 
organization or representative to assist her with her claim.  
Accordingly, the RO sent the appellant VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative.  The appellant has not responded to this 
communication.  Therefore, the Board concludes that the 
appellant does not desire to be represented in this appeal.

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

Review of the claims file reflects that, during the veteran's 
lifetime, service connection was in effect for pulmonary 
tuberculosis (PTB), inactive, moderately advanced, rated as 
30 percent disabling.  

The Certificate of Death reflects that the immediate cause of 
the veteran's death was respiratory failure, the antecedent 
cause was chronic obstructive pulmonary disease, and the 
underlying cause of death was bronchogenic carcinoma, stage 
IV.  

VA's duties under the VCAA include providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2002), see 
also Green v. Derwinski, 1 Vet. App. 121 (1991).  Upon 
consideration of the foregoing, the Board believes that a 
medical opinion is necessary regarding the cause of the 
veteran's death.

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

Accordingly, the case is REMANDED for the following:

1.  The RO should furnish the appellant 
with an appropriate letter to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the appellant has been 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate her claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the appellant is 
expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  

2.  The RO should take appropriate steps 
to contact the appellant in order to 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who treated the veteran 
for his pulmonary complaints since 
service.  After obtaining any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  

3.  Thereafter, the RO should forward the 
claims folder to an appropriate VA 
specialist to obtain a medical opinion 
with respect to the issues on appeal.  
The claims file, to include all evidence 
added to the record pursuant to this 
REMAND, as well as a complete copy of 
this REMAND, must be made available to 
and be reviewed by the physician 
designated to provide the requested 
medical opinions.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
service-connected PTB caused or 
substantially contributed to cause the 
veteran's death from respiratory failure, 
chronic obstructive pulmonary disease, 
and bronchogenic carcinoma, stage IV.  
The examiner should also be requested to 
opine as to whether it is at least as 
likely as not that the debilitating 
effects of the service-connected PTB 
rendered the veteran materially less 
capable of resisting the effects of 
respiratory failure, chronic obstructive 
pulmonary disease, and bronchogenic 
carcinoma, stage IV.  A complete 
rationale for all opinions expressed 
should be provided.  If the examiner is 
unable to provide the requested opinions 
without resorting to speculation, it 
should be so stated.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the issue on appeal 
remains denied, the appellant should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




